972 So.2d 1069 (2008)
Leroy L. WATSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-5382.
District Court of Appeal of Florida, First District.
January 24, 2008:
Leroy L. Watson, pro se, Petitioner.
Bill McCollum, Attorney General, and Natalie D. Kirk, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the June 17, 2007, order which denied a motion to correct illegal sentence in Duval County Circuit Court case number 16-1995-CF-7532-AXXX. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
VAN NORTWICK, PADOVANO, and ROBERTS, JJ., concur.